Citation Nr: 1800349	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 1962.  He died in April 2012, and his surviving spouse is the appellant in this matter. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from adverse action by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2015 and is now ready for appellate review. 

FINDINGS OF FACT

1.  The immediate cause of death listed on the Veteran's death certificate was chronic lymphocytic leukemia (CLL). 

2.  The only service-connected disability at the time of the Veteran's death was squamous cell carcinoma of the left upper forehead, rated as 10 percent disabling.

3.  CLL was not shown in service or within one year of separation from service.  

4.  The Veteran was exposed to ionizing radiation during active service as a participant in radiation-risk activities coincident with duty in Operation DOMNIC I conducted at the Pacific Proving Ground; a DD Form 1141 indicated the Veteran was exposed to .385 rems (Roentgen [or radiation] equivalent man-unit of radiation dosage) of radiation between April 16, 1962, and June 16, 1962.  

5.  The Defense Threat Reduction Agency (DTRA) found in January 2011 that the doses that the Veteran could have received during his participation in Operation DOMNIC I were not more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the red marrow (alpha) of 0.3 rem; and an internal committed dose to the red marrow (beta plus gamma) of 3 rem.

6.  A November 2015 opinion, under the signature of a physician, by the VA Deputy Chief Consultant, Post Deployment Health Service finding that it was unlikely that the Veteran's CLL could be attributed to ionizing radiation exposure during the Veteran's military service is more probative than a speculative May 2010 opinion from a private physician asserting a positive relationship between in-service radiation exposure and the Veteran's CLL.

7.  The most persuasive evidence on the question of whether a disability of service origin caused or contributed substantially or materially to cause the Veteran's death weighs against the claim for service connection for the cause of the Veteran's death. 

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the appellant nor her representative has raised any issues with respect to the duty to notify or duty to assist with respect to the claim adjudicated below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, the development requested by the May 2015 remand has been substantially accomplished.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. Â§ 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to a "chronic" diseases listed under 38 C.F.R. § 3.309(a), such as malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71   (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.§ 1112(c); 38 C.F.R. §3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii).  

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following:  (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. §  3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. §  3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. §3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Summarizing the pertinent criteria with the above criteria in mind, the Veteran died in April 2012 and his immediate cause of death as listed on his death certificate was CLL.  The only service-connected disability at the time of the Veteran's death was squamous cell carcinoma of the left upper forehead, rated as 10 percent disabling.  However, the theory of the appellant's claim is not that the Veteran's death is etiologically related to a disability for which service connection had been established prior to his death but that the CLL that caused the Veteran's death was etiologically related to in-service exposure to ionizing radiation.  No evidence to the contrary has been provided.   

Prior to his death, a claim for service connection for CLL as a result of exposure to ionizing radiation filed by the Veteran was denied by a July 2011 rating decision.  (A notice of disagreement with respect to this decision was not filed by the Veteran, and a claim for service connection for CLL was no otherwise "pending at the time of the Veteran's death.)  Evidence for consideration in this decision included official service department records noting that the Veteran was exposed to ionizing radiation during active service as a participant in radiation-risk activities coincident with duty in Operation DOMNIC I conducted at the Pacific Proving Ground.  A  DD Form 1141 indicates the Veteran was exposed to .385 rems of radiation during service between April 16, 1962, and June 16, 1962.  The DTRA found in January 2011 that the doses that the Veteran could have received during his participation in Operation DOMNIC I were not more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the red marrow (alpha) of 0.3 rem; and an internal committed dose to the red marrow (beta plus gamma) of 3 rem.

Medical evidence of record at the time of the July 2011 rating decision included the service treatment reports, which were silent for a diagnosis of CLL or any indications thereof, and a pathology report indicating the Veteran was diagnosed with chronic CLL in October 2009.  Also of record was a May 2010 statement from a private physician indicating that it was "possible that there is a cause and effect relationship between [the Veteran's] reported radiation exposure and [the] subsequent diagnosis of chronic lymphocytic leukemia."  This opinion is deemed inadequate.  It provides no rationale or analysis to support the positive nexus opinion and as a result, additional development was ordered.  

In accordance with the provisions of 38 C.F.R. § 3.311, all pertinent evidence was forwarded to the VA Under Secretary of Health for an opinion concerning the relationship of exposure to ionizing radiation and CLL.  Thereafter, an April 2011 Memorandum from the VA Director of Radiation and Physical Exposures, on behalf of the Under Secretary, reviewed the dose assessment provided by DTRA and the medical evidence relative to a diagnosis of CLL and its relationship to ionizing radiation.  The medical evidence referenced in this memorandum included a determination that radiation exposure does not affect the risk of developing CLL in a National Cancer Institute study published in 1987; a study published in a radiology research journal in 1995 indicating that CLL was not likely to be induced by radiation exposure; and the conclusion by the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), the program used to calculate probability of causation for cancers in persons exposed to radiation, specifically excluding CLL from its categories of cancers.  Based on this review, the April 2011 memorandum found that it is unlikely that CLL can be attributed to radiation exposure while in military service. 

A May 2011 opinion from the VA Director of Compensation and Pension (Director) considered the medical opinion offered on behalf of the Under Secretary set forth above, the in-service does assessment, and the remaining pertinent evidence of record, to include the history of the Veteran being 23 years old when he was initially exposed to ionizing radiation, that CLL was diagnosed 47 years after exposure to ionizing radiation, that the Veteran had never smoked, and that the Veteran's family history was positive for a brother with lung cancer and a father with skin cancer.  Based on this evidence, the Director concluded that there was no reasonable possibility that the Veteran's CLL was the result of radiation exposure during service. 

The May 2015 Board remand noted that since the April 2011 Memorandum from VA Director or Radiation and Physical Exposures opinion, NIOSH had amended its regulations to treat CLL as being potentially caused by radiation and potentially compensable under the Energy Employees Occupation Illness Compensation Program Act of 2000 (EEOICPA).  See 77 Fed. Reg. 5711 (February 6, 2012). Thus, as NIOSH had reversed its decision to exclude CLL from its categories of radiogenic cancers, the factual premise on which the April 2011 Memorandum was based was no longer true.  As such, the Board remanded the case for another advisory medical opinion from the VA Under Secretary of Health pursuant to the directives of 38 C.F.R. § 3.311(c). 

The opinion requested in the March 2015 remand, completed under the signature of a physician on behalf of the Director by the VA Deputy Chief Consultant, Post Deployment Health Service in November 2015, found that it was unlikely that the Veteran's CLL could be attributed to his in-service radiation exposure.  The basis of for the opinion was set forth as follows: 

NIOSH now considers CLL as a disease potentially caused by radiation.  As a result, CLL is now included in the calculation matrix of the Interactive RadioEpidemiological Program (IREP).  IREP was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's CLL.  For purposes of calculation the Veteran's external radiation does were assumed to have been received as a single acute dose in the earliest year of exposure (1962).  This assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 14.21% for CLL.

Applying the pertinent legal criteria to the facts set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the instant case, when weighting the probative value of the positive May 2010 opinion by a private physician, in contrast to the November 2015 on behalf of the Director under the signature of a physician-which is definitive and supported by rationale referencing a statistical medical study-the May 2010 opinion is speculative and is not supported by any rationale or reference to any medical findings or studies.  A speculative medical opinion such as the May 2010 opinion has been deemed by the Court to have minimal probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Court has also held that that the probative value of an opinion is minimized if the examiner fails to explain the basis for an opinion, as is the case with the May 2010 opinion,.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In short therefore, the undersigned finds the probative value of the negative November 2015  opinion to exceed that of the positive May 2010 opinion.  
With respect to service connection on a direct basis, as indicated, CLL is not shown in service, and there is otherwise no indication that this condition is etiologically related to service without consideration of its relationship to in-service radiation exposure.  Moreover, as CLL is not claimed or demonstrated to have been manifested to a compensable degree within one year of service, presumptive service connection for CLL on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112 38 C.F.R. 
§§ 3.307, 3.309; Walker, 708 F.3d 1331.  There is otherwise no probative evidence indicating that any disability that may be related to service caused or contributed substantially or materially to cause the Veteran's death.

To the extent the assertions of the appellant are being advanced in an attempt to establish that the CLL that caused the Veteran's death is etiologically related to service, to include exposure to radiation therein, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant in this case is not shown to have appropriate training and expertise, she is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

ORDER

Service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


